Exhibit 10.1
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (this “Agreement”) made this
                     day of                     , 20      by and between Myers
Industries, Inc., an Ohio corporation (the “Company”), and
                                        , a member of the Board of Directors of
the Company (the “Indemnitee”);
     A. Section 1701.59 of the Ohio Revised Code provides that the business and
affairs of a corporation shall be managed by or under the direction of its Board
of Directors;
     B. The Company and the Indemnitee are each aware of the exposure to
litigation of officers, directors and representatives of the Company as such
persons exercise their duties to the Company;
     C. The Company and the Indemnitee are also aware of conditions in the
insurance industry that have affected and may affect in the future the Company’s
ability to obtain appropriate directors’ and officers’ liability insurance on an
economically acceptable basis;
     D. The Company desires to continue to benefit from the services of highly
qualified, experienced and otherwise competent persons such as the Indemnitee;
and
     E. The Indemnitee desires to serve or to continue to serve the Company as a
Director of the Company, or, if requested to do so by the Company, as a
director, officer, trustee, employee, representative or agent of another
corporation, joint venture, trust or other enterprise in which the Company has a
direct or indirect ownership interest, for so long as the Company continues to
provide on an acceptable basis adequate and reliable indemnification against
certain liabilities and expenses which may be incurred by the Indemnitee.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree as follows:
     1. Indemnification.
     (a) The Company shall indemnify the Indemnitee with respect to Indemnitee’s
activities as a director, officer, employee or agent, to the fullest extent
permitted by law and/or the Company’s Articles of Incorporation or Code of
Regulations with respect to the Indemnitee’s actions or inactions as a director,
officer, employee or agent of the Company, whether prior to, or after the date
hereof, and/or as a person who is serving or has served at the request of the
Company as a director, officer, trustee, employee, representative or agent of
another corporation, joint venture, trust or other enterprise, domestic or
foreign, in which the Company has a direct or indirect ownership interest (an
“affiliated entity”), against expenses (including, without limitation,
attorneys’ fees, judgments, fines, penalties, assessments, damages and amounts
paid in settlement) actually and reasonably incurred by the Indemnitee
(“Expenses”) in connection with any claim against the Indemnitee which is the
subject of any threatened, pending or completed action, suit or other type of
proceeding, whether civil, criminal, administrative, investigative or otherwise
and whether formal or informal (a “Proceeding”), to which the

 



--------------------------------------------------------------------------------



 



Indemnitee was or is threatened to be made a party by reason of anything done or
not done by the Indemnitee in any such capacity.
     (b) The rights of the Indemnitee hereunder shall be in addition to any
rights the Indemnitee may now or hereafter have to indemnification by the
Company or otherwise. More specifically, the parties hereto intend that the
Indemnitee shall be entitled to receive, as determined by the Indemnitee,
payment to the maximum extent permitted by one or any combination of the
following:
     (i) the payments provided by the Company’s Amended Regulations in effect on
the date hereof, a copy of the relevant portions of which are attached hereto as
Exhibit A;
     (ii) the payments provided by the Company’s Articles of Incorporation or
the Company’s Code of Regulations, or their equivalent in effect at the time
Expenses are incurred by the Indemnitee;
     (iii) the payments allowable under Ohio law in effect at the date hereof or
as such laws may from time-to-time hereafter be amended;
     (iv) the payments allowable under the law of the jurisdiction under which
the Company is incorporated at the time Expenses are incurred by the Indemnitee;
     (v) the payments available under liability insurance obtained by the
Company; and
     (vi) such other payments as are or may be otherwise available to the
Indemnitee.
Combination of two or more of the payments provided by (i) through (vi) shall be
available to the extent that the Applicable Document, as hereafter defined, does
not require that the payments provided therein be exclusive of other payments.
The document or law providing for any of the payments listed in items
(i) through (vi) above is referred to in this Agreement as the “Applicable
Document”. The Company hereby undertakes to use its best efforts to assist the
Indemnitee, in all proper and legal ways, to obtain the payments selected by the
Indemnitee under items (i) through (vi) above.
     (c) For purposes of this Agreement, references to an “other enterprise”
shall include employee benefit plans for employees of the Company, of any
affiliated entity, or of its subsidiaries without regard to ownership of such
plans; references to “fines” shall include any excise taxes assessed on the
Indemnitee with respect to any employee benefit plan; references to “serving at
the request of the Company” shall include any service as a director, officer,
trustee, employee, representative or agent of the Company which imposes duties
on, or involves services by, the Indemnitee with respect to an employee benefit
plan, its participants or beneficiaries; references to the masculine shall
include the feminine; references to the singular shall include the plural and
vice versa; and if the Indemnitee acted in good faith and in a manner that the
Indemnitee reasonably believed to be in the interest of the participants and
beneficiaries of an employee benefit plan, the

2



--------------------------------------------------------------------------------



 



Indemnitee shall be deemed to have acted in a manner consistent with the
standards required for indemnification by the Company under the Applicable
Documents.
     2. Insurance. The Company shall maintain directors’ and officers’ liability
insurance which is at least as favorable to the Indemnitee as the policy in
effect on the date hereof and for so long as the Indemnitee’s services are
covered hereunder, provided and to the extent that such insurance is available
on a reasonable commercial basis (taking into account the scope and amount of
coverage available relative to the cost). The Indemnitee shall, however,
continue to be entitled to the indemnification rights provided hereunder
regardless of whether liability or other insurance coverage is at any time
obtained or retained by the Company. Any payments in fact made to the Indemnitee
under an insurance policy obtained or retained by the Company shall reduce the
obligation of the Company to make payments hereunder by the amount of the
payments made under any such insurance policy. In the event that insurance
becomes unavailable in the amount or scope of coverage of the policy in effect
on the date hereof on a reasonable commercial basis and the Company foregoes
maintenance of all or a portion of such insurance coverage, the Company shall
stand as a self-insurer with respect to the coverage, or portion thereof, not
retained, and shall indemnify the Indemnitee against any loss arising out of the
reduction or cancellation of such insurance coverage.
     3. Payment of Expenses. At the Indemnitee’s request, the Company shall pay
the Expenses as and when incurred by the Indemnitee, after receipt of written
notice pursuant to Paragraph 6 hereof and an undertaking in the form of
Exhibit B attached hereto by or on behalf of the Indemnitee (i) to repay such
amounts so paid on the Indemnitee’s behalf if it shall ultimately be determined
under the Applicable Document that the Indemnitee is required to repay such
Expenses and (ii) to reasonably cooperate with the Company concerning the
Proceeding. That portion of Expenses which represents attorneys’ fees and other
costs incurred in defending any Proceeding shall be paid by the Company within
thirty (30) days of its receipt of such notice, together with reasonable
documentation (consistent, in the case of attorneys’ fees, with Company practice
in payment of legal fees) evidencing the amount and nature of such Expenses,
subject to its also having received such a notice and undertaking.
     4. Additional Rights. The indemnification provided in this Agreement shall
not be exclusive of any other indemnification or right to which the Indemnitee
may be entitled and shall continue after the Indemnitee has ceased to occupy a
position as an officer, director or representative as described in Paragraph 1
above with respect to Proceedings relating to or arising out of the Indemnitee’s
acts or omissions during the Indemnitee’s service in such position.
     5. Notice to Company. The Indemnitee shall provide to the Company prompt
written notice, including a brief description of any Proceeding brought,
threatened, asserted or commenced against the Indemnitee with respect to which
the Indemnitee may assert a right to indemnification hereunder; provided that
failure to provide such notice shall not in any way limit the Indemnitee’s
rights under this Agreement unless, and only to the extent that, the Company did
not otherwise learn of such Proceeding and such failure by the Indemnitee to
provide prompt notice results in forfeiture by the Company of substantial
defenses, rights or insurance coverage, or otherwise materially prejudices the
ability of the Company to defend against any claim asserted.

3



--------------------------------------------------------------------------------



 



     6. Cooperation in Defense and Settlement. The Indemnitee shall not make any
admission or effect any settlement with respect to a Proceeding without the
Company’s written consent unless the Indemnitee shall have determined to
undertake his or her own defense in such matter and has waived the benefits of
this Agreement in writing delivered to the Company. The Company shall not settle
any Proceeding to which the Indemnitee is a party in any manner which would
impose any Expense on the Indemnitee without his or her written consent. Neither
the Indemnitee nor the Company will unreasonably withhold consent to any
proposed settlement. The Indemnitee shall fully cooperate with the Company and
with the Company’s insurers, in the defense and settlement of such Proceeding.
     7. Assumption of Defense. Except as otherwise provided below, to the extent
that it may wish, the Company jointly with any other indemnifying party
similarly notified will be entitled to assume control of the Indemnitee’s
defense in any Proceeding, with counsel mutually satisfactory to the Indemnitee
and the Company. After notice from the Company to the Indemnitee of the
Company’s election so to assume such defense, the Company will not be liable to
the Indemnitee under this Agreement for Expenses subsequently incurred by the
Indemnitee in connection with the defense thereof other than reasonable costs of
investigation or as otherwise provided below. The Indemnitee shall have the
right to employ counsel in such Proceeding, but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of the defense
thereof shall be at the Indemnitee’s expense unless:
     (a) the employment of counsel by the Indemnitee has been authorized by the
Company;
     (b) the Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Indemnitee and the Company in the conduct of
the defense of such Proceeding; or
     (c) the Company shall not have employed counsel promptly to assume the
defense of such Proceeding.
     (d) In each of the cases set forth in items (a) through (c) above, the
reasonable fees and expenses of counsel shall be at the expense of the Company
and subject to payment pursuant to this Agreement. The Company shall not be
entitled to assume the defense of the Indemnitee in any Proceeding brought by or
on behalf of the Company or as to which the Indemnitee shall have reached the
conclusion provided for in clause (b) above.
     8. Enforcement. In the event that any dispute or controversy shall arise
under this Agreement between the Indemnitee and the Company with respect to
whether the Indemnitee is entitled to indemnification in connection with any
Proceeding or with respect to the amount of Expenses incurred, then with respect
to each such dispute or controversy the Indemnitee may seek to enforce this
Agreement through legal action or, at the Indemnitee’s sole option and request,
through arbitration. If arbitration is requested, such dispute or controversy
shall be submitted by the parties to binding arbitration in the City of Akron,
State of Ohio, before a single arbitrator agreeable to both parties; provided
that indemnification in respect to any claim, issue or matter in a Proceeding
brought against the Indemnitee by or in the right of the Company and as to which
the Indemnitee shall have been adjudged to be liable for negligence or
misconduct in

4



--------------------------------------------------------------------------------



 



the performance of his duty to the Company shall be submitted to arbitration
only to the extent permitted under the Company’s Code of Regulations and
applicable law then in effect. If the parties cannot agree on a designated
arbitrator within fifteen (15) days after arbitration is requested in writing by
either of them, the arbitration shall proceed in the City of Akron, State of
Ohio, before an arbitrator appointed by the American Arbitration Association. In
either case, the arbitration proceeding shall commence promptly under the rules
then in effect of that Association and the arbitrator agreed to by the parties
or appointed by that Association shall be an attorney other than an attorney who
has, or is associated with a firm having associated with it an attorney which
has, been retained by or performed services for the Company or the Indemnitee at
any item during the five (5) years preceding the commencement of arbitration.
The award shall be rendered in such form that judgment may be entered thereon in
any court having jurisdiction thereof. The prevailing party shall be entitled to
prompt reimbursement of any costs and expenses (including, without limitation,
reasonable attorney’s fees) incurred in connection with such legal action or
arbitration provided that the Indemnitee shall not be obligated to reimburse the
Company unless the arbitrator or court which resolves the dispute determines
that the Indemnitee acted in bad faith in bringing such action or arbitration.
     9. Exclusions. Notwithstanding the scope of indemnification which may be
available to the Indemnitee from time to time under any Applicable Document, no
indemnification, reimbursement or payment shall be required of the Company
hereunder with respect to:
     (a) any claim or any part thereof as to which the Indemnitee shall have
been adjudged by a court of competent jurisdiction from which no appeal is or
can be taken, to have acted or failed to act with deliberate intent to cause
injury to the Company or with reckless disregard for the best interests of the
Company;
     (b) any claim or any part thereof arising under Section 16(b) of the
Exchange Act pursuant to which the Indemnitee shall be obligated to pay any
penalty, fine, settlement or judgment;
     (c) any obligation of the Indemnitee based upon or attributable to the
Indemnitee gaining in fact any personal gain, profit or advantage to which the
Indemnitee was not entitled; or
     (d) any Proceeding initiated by the Indemnitee without the consent or
authorization of the Board of Directors of the Company, provided that this
exclusion shall not apply with respect to any claims brought by the Indemnitee
(i) to enforce the Indemnitee’s rights under this Agreement or (ii) in any
Proceeding initiated by another person or entity whether or not such claims were
brought by the Indemnitee against a person or entity who was otherwise a party
to such Proceeding.
Nothing in this Paragraph 9 shall eliminate or diminish the Company’s
obligations to advance that portion of the Indemnitee’s Expenses which represent
reasonable attorneys’ fees and other costs incurred in defending any Proceeding
pursuant to Paragraph 3 of this Agreement.
     10. Extraordinary Transactions. The Company covenants and agrees that, in
the event of any merger, consolidation or reorganization in which the Company is
not the surviving

5



--------------------------------------------------------------------------------



 



entity, any sale of all or substantially all of the assets of the Company or any
liquidation of the Company (each such event is hereinafter referred to as an
“extraordinary transaction”), the Company shall:
     (a) Have the obligations of the Company under this Agreement expressly
assumed by the survivor, purchaser or successor, as the case may be, in such
extraordinary transaction; or
     (b) Otherwise adequately provide for the satisfaction of the Company’s
obligations under this Agreement, in a commercially reasonable manner.
     11. No Personal Liability. The Indemnitee agrees that neither the directors
nor any officer, employee, representative or agent of the Company shall be
personally liable for the satisfaction of the Company’s obligations under this
Agreement, and the Indemnitee shall look solely to the assets of the Company for
satisfaction of any claims hereunder.
     12. Severability. If any provision, phrase, or other portion of this
Agreement should be determined by any court of competent jurisdiction to be
invalid, illegal or unenforceable, in whole or in part, and such determination
should become final, such provision, phrase or other portion shall be deemed to
be severed or limited, but only to the extent required to render the remaining
provisions and portions of this Agreement enforceable, and this Agreement as
thus amended shall be enforced to give effect to the intention of the parties
insofar as that is possible.
     13. Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent thereof to all rights to
indemnification or reimbursement against any insurer or other entity or person
vested in the Indemnitee, who shall execute all instruments and take all other
action as shall be reasonably necessary for the Company to enforce such rights.
     14. Governing Law. The parties hereto agree that this Agreement shall be
construed and enforced in accordance with and governed by the laws of the State
of Ohio.
     15. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be considered to have been duly given if
delivered by hand and receipted for by the party to whom the notice, request,
demand or other communication shall have been directed, or mailed by certified
mail, return receipt requested, with postage prepaid:

             
 
(a)   If to the Company, to:   Myers Industries, Inc.  
 
        1293 South Main Street  
 
        Akron, Ohio 44301  
 
        Attention: President  
 
           
 
    With a copy to:   Benesch Friedlander Coplan & Aronoff LLP  
 
        200 Public Square, Suite 2300  
 
        Cleveland, Ohio 44114  
 
        Attention: Megan L. Mehalko  
 
           
 
(b)   If to the Indemnitee, to:      
 
           
 
           
 
           
 
           
 
           
 
           
 
           

6



--------------------------------------------------------------------------------



 



or to such other or further address as shall be designated from time to time by
the Indemnitee or the Company to the other.
     16. Termination. This Agreement may be terminated by either party upon not
less than sixty (60) days prior written notice delivered to the other party, but
such termination shall not in any way diminish the obligations of the Company
hereunder with respect to the Indemnitee’s activities prior to the effective
date of the termination.
     17. Amendments. This Agreement and the rights and duties of the Indemnitee
and the Company hereunder may not be amended, modified or terminated except by
written instrument signed and delivered by the parties hereto.
     18. Binding Effect. This Agreement is and shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and assigns.
     19. Entire Agreement. This Agreement contains the entire agreement between
the parties hereto and with respect to the subject matter hereof this Agreement
replaces and supersedes all prior representations, warranties, agreements, and
understandings, oral and written, with respect to these matters.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement in
triplicate as of the date first above written.

              INDEMNITEE       MYERS INDUSTRIES, INC.
 
           
 
      By:    
 
           
Title: Director
           
 
      Title:    
 
           

7



--------------------------------------------------------------------------------



 



Exhibit A
From the Myers Industries, Inc. Amended and Restated Code of Regulations
Article VI
INDEMNIFICATION OF DIRECTORS, OFFICERS AND EMPLOYEES
     The Company shall indemnify any director or officer and any former director
or officer of the Company and any such director or officer who is or has served
at the request of the Company as a director, officer or trustee of another
corporation, partnership, joint venture, trust or other enterprise (and his
heirs, executors and administrators) against expenses, including attorney’s
fees, judgments, fines and amounts paid in settlement, actually and reasonably
incurred by him by reason of the fact that he is or was such director, officer
or trustee in connection with any threatened, pending or completed action, suit
or proceeding, whether civil, criminal, administrative or investigative to the
full extent permitted by applicable law. The indemnification provided for herein
shall not be deemed to restrict the right of the Company (i) to indemnify
employees, agents and others to the extent not permitted by such law, (ii) to
purchase and maintain insurance or furnish similar protection on behalf of or
for any person who is or was serving at the request of the Company as a
director, officer, trustee, employee or agent of another corporation, joint
venture, partnership, trust or other enterprise against any liability asserted
against him or incurred by him in any such capacity or arising out of his status
as such, and (iii) to enter into such agreements with persons of the class
identified in clause (ii) above indemnifying them against any and all
liabilities (or such lesser indemnification as may be provided in such
agreements) asserted against or incurred by them in such capacities.
[Effective as of April 26, 2001]

8



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF UNDERTAKING
     THIS UNDERTAKING has been entered into by                      (hereinafter
“Indemnitee”) pursuant to an Indemnification Agreement dated
                          ,            (the “Indemnification Agreement”),
between Myers Industries, Inc. (hereinafter “Company”), an Ohio corporation, and
Indemnitee.
RECITALS:
     A. Pursuant to the Indemnification Agreement, Company agreed to pay
Expenses (within the meaning of the Indemnification Agreement) as and when
incurred by Indemnitee in connection with any claim against Indemnitee which is
the subject of any threatened, pending or completed action, suit or proceeding,
whether civil, criminal or investigative, to which Indemnitee was, is or is
threatened to be made a party by reason of facts which include Indemnitee’s
being or having been a director, officer or representative (within the meaning
of the Indemnification Agreement) of Company;
     B. Such a claim has arisen against Indemnitee and Indemnitee has notified
Company thereof in accordance with the terms of Section 5 of the Indemnification
Agreement (hereinafter the “Proceeding”);
     C. Indemnitee believes that Indemnitee should prevail in this Proceeding
and it is in the interest of both Indemnitee and Company to defend against the
claims against Indemnitee thereunder;
     NOW, THEREFORE, Indemnitee hereby agrees that in consideration of Company’s
advance payment of Indemnitee’s Expenses incurred prior to a final disposition
of the Proceeding, Indemnitee hereby undertakes to reimburse Company for any and
all expenses paid by Company on behalf of Indemnitee relating to the Proceeding
in the event that Indemnitee is determined under the Applicable Document (within
the meaning of the Indemnification Agreement) not to be entitled to
indemnification for such Expenses pursuant to the Indemnification Agreement and
applicable law, provided that if Indemnitee is entitled under the Applicable
Document to indemnification for some or a portion of such Expenses, Indemnitee’s
obligation to reimburse Company shall only be for those Expenses for which
Indemnitee is determined not to be entitled to indemnification. Such
reimbursement or arrangements for reimbursement by Indemnitee shall be
consummated within ninety (90) days after a determination that Indemnitee is not
entitled to indemnification and reimbursement pursuant to the Indemnification
Agreement and applicable law
     IN WITNESS WHEREOF, the undersigned has set his hand this       day of
          ,      .

     
 
  Indemnitee
 
   
 
   
 
  Director

9